Citation Nr: 0025338	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-17 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sinus infections.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for neck disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1985 and June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1998 rating determination by the Buffalo, New 
York, Regional Office (RO).


FINDING OF FACT

The veteran has not presented credible evidence to show that 
a chronic sinus infections or left knee and neck disorders 
began in military service or are otherwise related thereto.


CONCLUSION OF LAW

The claims for service connection for sinus infections, a 
left knee disorder and a neck disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was treated in 
February 1986 for left knee pain while marching.  There was 
no evidence of swelling and no previous history or symptoms 
of trauma.  On examination gait was normal and there was full 
range of motion with no effusion.  There was no evidence of 
laxity or apprehension.  The clinical assessment was 
patellofemoral pain syndrome.  In October 1986, the veteran 
was evaluated for complaints of congestion, watery eyes, and 
transient sinus tachycardia.  On examination the tympanic 
membranes were clear and the throat was not swollen.  There 
was increased clear mucous and the right maxillary sinus was 
tender.  The clinical impression was sinusitis.  Service 
medical records are entirely negative for complaints, 
findings or treatment associated with a neck disorder.

Post-service private treatment records dated from January 
1990 to July 1992 show the veteran was treated for recurrent 
sinusitis.  These records are also significant for evaluation 
and treatment for complaints of neck pain.  Examination of 
the cervical spine showed good range of motion.  Both chin to 
chest and hyperextension of the cervical spine in a median 
position right and left showed good range of motion.  On chin 
to chest there was pain along the posterior tendon and 
insertion of the sternocleidomastoid on the left and also the 
trapezius insertion on the left.  With turning to the left 
and right the same areas were remarkably uncomfortable.  
Hyperextension was uneventful.  There was full range of 
motion in both shoulders without discomfort or pain.  Both 
arms, with muscle tone and strength, were basically equal.  
Pulses were equal bilaterally at 2+.  The veteran had slight 
decrease in grip and strength of the right hand, over that of 
the left.  Thumb to finger was done well bilaterally with 
good grip strength.  Sensory to sharp and dull was fully 
intact in the both arms and the lower extremity muscle 
appeared equal bilaterally.  Deep tendon reflexes of the 
upper and lower extremities were 2+ and equal.  The lower 
extremities were fully intact to dull and sharp touch.  The 
clinical impression probable cervical strain, left sided.  

On VA examination in September 1992 the veteran gave a 
medical history of the onset of allergies that began around 
the age of 20, roughly coinciding with when she went into the 
service.  She complained of various allergy symptoms such as 
post-nasal drip, sinus headaches, etc., and for that she 
takes Entex and allergy shots.  Examination revealed minor 
sinus fullness.  The ears and throat were both normal.  Her 
neck was supple, there was no adenopathy, and the thyroid was 
normal.  Lung aeration was nearly normal.  There were no 
wheezes, she had good air movement and no change in 
inspiratory to expiratory ratios.  The heart had a regular 
rate and rhythm, without murmur, rub or gallop.  The clinical 
impression was allergies and extrinsic asthma, currently 
asymptomatic, on multiple medications.  The report was 
negative for complaints, findings or treatment associated 
with left knee or neck disorders.  

Additional private treatment records dated from September 
1992 to October 1994 show continued evaluation and treatment 
for sinusitis.  In July 1992, the veteran was evaluated for 
complaints of sinus headaches, bilateral earache, worse on 
the left, facial pain, and post-nasal drip.  She reported the 
symptoms improve then reoccur.  In June 1993, the veteran was 
evaluated for complaints of rhinoconjunctivitis, 
rhinosinusitis and asthma.  Her symptoms were characterized 
by nasal obstruction with clear rhinorrhea and postnasal 
drainage.  She had experienced several recent episodes of 
purulent rhinosinusitis, which were treated with antibiotic 
therapy.  A January 1994 X-ray report showed negative 
sinuses.  

In a statement dated in April 1997 the veteran indicated that 
she had her first sinus infection in the fall of 1986 and 
since that time has had chronic sinus infections.  She 
reported several infections per year.  She also stated that 
while in basic training she started having trouble with her 
left knee.  She went to sick call and was told that she had 
"runner's knee" as a result of wearing combat boots and 
running on concrete and roads.  She complained of difficulty 
climbing stairs and that she had arthritis in the left knee.  
The veteran also reported that she suffered from neck pain 
associated with a pinch nerve.

Additional treatment records dated from May 1996 to May 1997 
show that in October 1996 the veteran was treated for a 
fractured left tibia-fibula sustained in a biking accident.  
A February 1997 MRI of the left knee showed no evidence of 
meniscal, ligamentous or tendonous tears.  There was 
significant osseous contusion of the medial tibial plateau 
involving the epiphysis and metaphysis.  

VA outpatient treatment records dated from January to March 
1999 note the veteran's history of chronic sinusitis.  She 
was also evaluated for pain involving the left upper 
extremity diagnosed as possible cervical root syndrome.  The 
veteran stated that the symptoms began in service during 
basic training.  These records are also significant for a 
diagnosis of left cervical radiculopathy with denervation by 
EMG.  

The veteran submitted the originals of service medical 
records reflecting treatment received from January 1987 to 
June 1988.  Of significance is a January 1988 entry, which 
shows she was evaluated for complaints of migraine headaches.  
The veteran reported the headaches started in the neck and 
shoulder.  Evaluation revealed neck pain with articulation of 
C4-5.

In July 1999, the veteran was requested to provide complete 
information about treatment she had received for her claimed 
disorders.  To that end attempts by the RO to obtain medical 
records from the veteran's private physician, at the 
addresses provided by the veteran, were unsuccessful.

A September 1999 letter from the veteran's primary VA 
physician indicated the veteran had been treated since 
January 1999 for problems related to left cervical nerve root 
radiculopathy.  


Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober , 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  However, service 
connection cannot be granted when the claimed condition was 
merely acute and transitory.  With chronic disease shown as 
such in service (or within the presumptive period under 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

With respect to the sinus infections, service medical records 
show the veteran was treated for a single episode of 
sinusitis and a diagnosis of chronic sinus infections was not 
made during service.  Rather, the in-service complaint 
apparently was acute and transitory and resolved with 
treatment.  In addition post-service medical records contain 
no clinical reference to symptoms before 1990, more than 4 
years after service discharge.  There is no indication that 
any chronic sinusitis now present had its origins during 
service.  Thus, the second prong of Caluza is not satisfied 
as there is no evidence that the veteran incurred sinus 
infections in service.

With respect to the left knee, service medical records show 
that the veteran was treated in service for patellofemoral 
pain syndrome in 1986.  However, there is no evidence 
concerning whether the in-service injury resulted in chronic 
left knee residuals or whether there has been continuing 
symptomatology since then.  The episode was apparently acute 
and transitory in nature and resolved with treatment, as 
there are no subsequently dated medical records on file 
reflecting further evaluation or treatment during the 
remaining months of service.  Moreover, the record is 
entirely negative for evidence of post-service treatment of 
the left knee other than the February 1997 MRI report which 
showed an osseous contusion of the medial tibial plateau.  
There is no indication that any left knee disability now 
present had its origins during service.



With respect to the neck disorder, service medical records 
are negative for any complaints, findings or treatment of a 
neck condition.  Post-service medical records show the 
earliest clinical reference to a neck condition is in January 
1988, however this entry appears to only describe the 
veteran's headache complaints and the examining physician did 
not relate the neck symptoms to military service or any 
incident therein.  The earliest relevant diagnostic entry in 
the post service medical records is "probable cervical 
strain," noted in October 1992, approximately 5 years after 
the veteran's discharge from service.  As a neck disorder was 
not shown in service, the current record does not establish a 
well-grounded claim.

The veteran has been very specific in asserting that she has 
chronic sinus infections, a left knee disorder and a neck 
disorder related to service.  The only other evidence that 
attempts to establish incurrence of the veteran's claimed 
disabilities consists of her allegations.  While the Board 
has no reason to doubt her credibility, the veteran is not 
competent to enter conclusions which require medical opinions 
as to causation or, as in this case, the onset of a disease.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As indicated above, these claims are not well grounded and 
the duty to assist has not attached.  See Morton v. West, 12 
Vet. App. 477, 480-1 (1999), citing Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the veteran's claims of entitlement to 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  

In the absence of well-grounded claims, the Board does not 
have ju
risdiction to decide the merits of the matter, and the appeal 
must be denied.   Boeck v. Brown, 7 Vet. App. 14 (1994).



ORDER

Entitlement to service connection for sinus infections is 
denied.

Entitlement to service connection for left knee condition is 
denied.

Entitlement to service connection for neck condition is 
denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


